Case 1:20-cv-00123-JRS-DML Document 66 Filed 12/21/20 Page 1 of 19 PageID #: 990




                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION



 JOHN DOE,                                                  CASE NO. 1:20-CV-123-JRS-DML

            Plaintiff,
                                                            MEMORANDUM IN OPPOSITION TO
        v.                                                  DEFENDANTS’ MOTION TO DISMISS
 THE TRUSTEES OF INDIANA                                    SECOND AMENDED COMPLAINT
 UNIVERSITY, PROVOST LAUREN ROBEL,
 LIBBY SPOTTS, ROBERT BILLINGHAM,
 MICHAEL COURTNEY AND GRAHAM
 VOGTMAN,


                   Defendants.




        Plaintiff John Doe (“John”), by and through his attorney, replies to defendants’ Brief

 Supporting Their Motion to Dismiss Amended Complaint (ECF No. 61). 1 For the reasons argued

 herein, the Court should deny Defendants’ Motion to Dismiss Second Amended Complaint (ECF

 No. 60).

                                                 INTRODUCTION
        As discussed in this Court’s Order (ECF No. 58), the sole question before this Court is

 whether Indiana University’s (“IU” or “the University”) disclosure of John’s discipline on his

 transcript is state disclosure of stigmatizing information. The answer to this question is yes. For, IU




        1Defendants’     Brief Supporting Their Motion to Dismiss is hereinafter cited as “Motion.”
Case 1:20-cv-00123-JRS-DML Document 66 Filed 12/21/20 Page 2 of 19 PageID #: 991



 stamped John’s transcript with the following damning and stigmatizing information: “STUDENT IS

 ON DISCIPLINARY SUSPENSION EFFECTIVE 12/16/2019. Critical Probation.” Second Amended

 Complaint at ¶¶ 166, 168(d). 2 John’s transcript was then transmitted directly to Purdue University by

 IU’s Office of Admission. Id. at ¶ 165. As detailed below, this allegation meets the state publication

 component of the stigma-plus test because (a) John was compelled by Purdue to authorize the

 disclosure of his IU transcript, and (b) IU placed the stigmatizing disciplinary finding on the transcript

 that it sent to Purdue.

         If IU wanted to avoid publishing the damning and stigmatizing information, it had two

 options: IU could have sent a clean transcript that did not reveal John’s disciplinary suspension, or it

 could have told John that IU could not respond to Purdue’s request for the transcript without

 disseminating the disciplinary matter. IU did neither. As a result, IU stigmatized John by unilaterally

 publishing on his transcript its erroneous suspension and sending the same to Purdue.

         Because the issues addressed herein have previously been briefed thoroughly and at length,

 and to ensure a complete record for appellate review, John incorporates by reference all prior briefs

 and arguments submitted in response to defendants’ earlier-filed Motion to Dismiss Amended

 Complaint (ECF No. 46).

                                             ARGUMENT

 I. JOHN HAS ADEQUATELY ALLEGED A PROTECTED LIBERTY INTEREST

         When this Court dismissed John’s First Amended Complaint without prejudice, it did so

 because John had not alleged state disclosure of the disciplinary action. Entry and Order of Defendants’

 Motion to Dismiss (“Order”) at 6-9 (ECF 58). The central question presented here is a narrow one: Did




         The Second Amended Complaint (ECF No. 59), filed on November 11, 2020, is cited hereinafter as “2d
         2

 Amend. Compl.”


 PAGE 2—PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS AMENDED COMPLAINT
Case 1:20-cv-00123-JRS-DML Document 66 Filed 12/21/20 Page 3 of 19 PageID #: 992



 IU disclose damaging information to Purdue? The answer, simply put, is yes. IU published stigmatizing

 information when it sent John’s transcript to Purdue stamped with the following information:

              STUDENT IS ON DISCIPLINARY SUSPENSION EFFECTIVE 12/16/2019
                                           Critical Probation

 2d Amend. Compl. at ¶ 166. John did not ask IU to place this damaging information on his transcript.

 Id. Indeed, John has no say or control over what information is contained on his transcript. Id. In the

 face of John’s incontrovertible allegation that IU disseminated the stigmatizing information

 defendants assert “the University [IU] here made its disciplinary finding, and then kept it to itself.”

 Motion at 8. The aforementioned facts disprove defendants’ assertion.

        When John submitted his application for admission to Purdue in Spring 2020, he did so in the

 hope that he could continue his college education while he was under suspension from IU. 2d Amend.

 Compl. at ¶ 163. John had already lost two semesters of studies and would not be permitted to reenroll

 at IU until Spring 2021 at the earliest. Id., Ex. 2 at 2 (ECF No. 59-2). John’s suspension sanction was

 firm. By the terms of John’s disciplinary ruling, John’s suspension, which started on November 11,

 2019, would be “in effect for a minimum of one calendar year.” Id., Ex. 2 at 2 (emphasis in original).

 John had no option for an earlier readmission, even though as of February 2020 the prosecutor agreed

 to dismiss the charges against him—charges which served as the basis for his suspension—and even

 though John made no admission of guilt and his arrest would be expunged. 2d Amend. Compl. at ¶¶ 97,

 162 and Ex. 6.

        John, however, was committed to mitigating the damages stemming from an extended gap in

 his academic studies. Id. at ¶ 163. He wanted very much to get his life back on track as quickly as

 possible by resuming his education elsewhere, if necessary. The Purdue application required that John

 disclose whether he had ever been subject to a disciplinary action. Id. at ¶165. John had to answer




 PAGE 3—PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS AMENDED COMPLAINT
Case 1:20-cv-00123-JRS-DML Document 66 Filed 12/21/20 Page 4 of 19 PageID #: 993



 truthfully, and so he did. Id. at ¶¶ 113, 165. 3 Purdue also imposed on John a requirement that he

 authorize IU to send his transcripts, which he did. Id. at ¶¶ 165, 168. John has no control over the

 information contained on his transcript, only IU does. When IU sent John’s transcript to Purdue with

 the damning information, IU—not John—disseminated his erroneous disciplinary record. 4 See Order

 at 8. On this fact alone, John establishes state disclosure of the stigmatizing information.

         We know this in part because this Court determined John’s initial complaint adequately plead

 that the stigma of IU’s disciplinary action would make it virtually impossible to enroll in a reputable

 graduate school. Order at 10. John’s Second Amended Complaint contains similar evidence. 2d Amend.

 Compl. at ¶ 167. In fact, John can hardly hope to obtain a coveted MBA degree, when he cannot even

 gain admission to a reputable four-year university. Id. at ¶¶ 153, 156, 159. John now adds to his

 allegations that owing to the stigma of his disciplinary record, transfer to an equivalent four-year

 university is not “virtually” impossible, it is impossible. Id. at 167. And, of course, without an

 undergraduate degree John has no hope for admission to graduate school. Id. at ¶¶ 153, 174; see generally

 Ex. 2 (ECF No. 59-2).

     A. IU Disseminated John’s Disciplinary Record When It Placed the Stigmatizing Information on His
        Transcript and Sent it to Purdue University.

         The publication requirement of the stigma-plus test is met when disclosure of the damaging

 information is (1) “compelled,” (3) “certain,” and (3) “not self-published.” Order at 7 (citing to Doe v.

 Purdue Univ., 928 F.3d at 662). John has alleged just that. 5


         3John     submitted his Purdue application under penalty of perjury. 2d Amend. Compl. at ¶ 165. He
 answered honestly and could do nothing less. Were John anything less than honorable, a failure to disclose the
 disciplinary action, if discovered, would likely result in a sanction or possible expulsion from the academic
 institution. Id. at ¶ 174. In the end, however, John’s conduct is beside the point because IU independently and
 unilaterally disclosed the disciplinary action by publishing it on his transcript.
           4Presumably, universities require that an academic transcript be sent directly from the originating

 school to the recipient school so that it cannot be altered by the student in the process. The recipient university
 is thus assured the transcript is authentic and accurate.
           5The requirements that the disclosure be compelled and not self-published are essentially two sides of

 the same coin. When one discloses because he is compelled to make the disclosure, the disclosure is by definition,
 self-published. Nonetheless, the disclosure is deemed involuntary because it was compulsory.

 PAGE 4—PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS AMENDED COMPLAINT
Case 1:20-cv-00123-JRS-DML Document 66 Filed 12/21/20 Page 5 of 19 PageID #: 994



         Defendants argue that John does not state a claim for relief because he voluntarily applied to

 Purdue, answered the application questions truthfully under penalty of perjury, authorized IU to

 release of information, and thereby self-published this damning information. Motion at 6, 9 (ECF No.

 61). Defendants also claim, incorrectly, that John has not met the stigma-plus test because IU did not

 compel the disclosure. Specifically, they argue that John cannot show a “‘compelled state-disclosure

 because none of the ‘requirements’ or ‘legal obligations’ . . . came from IU.” Motion at 7 (italics in original).

 Defendants add that because the legal obligation to disclose “came afterwards from Purdue,” there is no

 compulsion. Id. (italics in original).

         Defendants have it wrong. Under the relevant law and under the facts presented, the legal

 obligation to disclose had nothing to do with the state actor or agency who possessed or controlled

 the damaging information. Rather, as discussed below, the disclosure was compelled by another

 (external) agency or by state law. Defendants’ arguments are contrary to the Seventh Circuit’s decisions

 in both Dupuy v. Samuels, 397 F.3d 493 (7th Cir. 2005) and Doe v. Purdue Univ., 628 F.3d 652 (7th Cir.

 2019). Defendants ignore the actual facts in both cases when making the erroneous argument that

 because “IU did not compel any disclosures,” there is no state disclosure. Motion at 5. In fact, neither

 Dupuy nor Purdue stands for the proposition that the state actor holding the damning information must

 compel its disclosure.

         In Dupuy, the Seventh Circuit addressed an Illinois law that mandated the Department of

 Children and Family Services (“DCFS”) maintain a central register of persons named in child abuse

 reports. Dupuy, 397 F.3d at 496. This law also required this information remain confidential. Id. at 514.

 As a result, DCFS contended that there was no liberty interest violation because “at the time DCFS

 decides to create a report, it does not disclose that report to any potential future employer.” Id. at 510.

 The Dupuy panel disagreed, concluding that all prospective employees of a childcare facility must

 authorize DCFS to conduct a background check to determine if there is an abuse report against him.


 PAGE 5—PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS AMENDED COMPLAINT
Case 1:20-cv-00123-JRS-DML Document 66 Filed 12/21/20 Page 6 of 19 PageID #: 995



 Id. The disclosure, plaintiffs argued, occurred by operation of statute, whenever an applicant looks for

 work in the childcare field since: “DCFS discloses indicated [child abuse] reports to employers

 whenever an applicant looks for work in the child care field.” Id. The Dupuy panel thus held “the

 publication requirement of the stigma-plus test was satisfied because plaintiffs [e.g., prospective

 childcare workers] were obligated to authorize a state agency to disclose its finding that they were child

 abusers to the plaintiffs’ current and prospective employers.” Id. John’s case aligns directly with Dupuy

 because just as the prospective childcare employer requires a background check from the prospective

 career entrant before making a hiring decision, here, the prospective university, Purdue, required John

 disclose his transcript before making an admission decision. See id. Thus, the disclosure was neither

 voluntary nor self-published.

         John’s claim also falls squarely within the facts set forth in the Purdue decision. Indeed, the

 Purdue panel rejected the very argument IU makes here. In Purdue, the university argued the Navy knew

 about the disciplinary action “only because John signed a form authorizing the disclosure after the

 investigation began.” Purdue, 928 F.3d at 661. The university added that because “John permitted the

 disclosure, he cannot complain that Purdue stigmatized him.” Id. The Seventh Circuit disagreed,

 reasoning that it was the Navy—not Purdue—that required the plaintiff to authorize Purdue to

 disclose to the Navy information about plaintiff’s Title IX disciplinary proceeding. Id. And even

 though Purdue (like IU here) argued it would not “divulge John’s disciplinary record without his

 permission,” the Purdue panel determined the plaintiff established a liberty interest because the Navy

 imposed on plaintiff “an obligation to authorize Purdue to disclose the proceedings to it.” Id.

 Therefore, contrary to defendants’ assertion, to satisfy the stigma-plus test John need not show that

 IU compelled disclosure, he need only show the disclosure was in fact compelled, and that the

 information was in fact disseminated. Under these circumstances the disclosure is not self-published.

 The Purdue panel summed it up this way:


 PAGE 6—PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS AMENDED COMPLAINT
Case 1:20-cv-00123-JRS-DML Document 66 Filed 12/21/20 Page 7 of 19 PageID #: 996



                  disclosure was not self-published . . . even if the plaintiff had been
                  obligated to authorize it. [Because] Purdue, not [plaintiff], revealed to
                  the Navy that it had found him guilty of sexual violence, and [plaintiff]
                  had a legal obligation to authorize the disclosure.

 Purdue, 628 F.3d at 662.

         John found himself in the same position as the Purdue plaintiff: Just as the Navy imposed a

 requirement that plaintiff Doe authorize disclosure of the investigation, so too did Purdue impose on

 John an obligation to authorize IU to disclose his transcript, and IU revealed the discipline on John’s

 transcript. 2d Amend. Compl. at ¶ 165-166.

         Notably, John could not be considered for admission without authorizing disclosure of his

 transcript. Id. at 165. As alleged in his Complaint, to submit a transfer application to Purdue, John had

 to execute the “Submission and Signature Statement,” which expressly required that John “authorize

 . . . post-secondary schools [he] attended to release information needed by Purdue to process and

 verify [his] application.” 2d Amend. Compl., Ex. 8 at 1; ¶ 169. This demand included a request to send

 official transcripts directly to Purdue’s office of admissions. 2d Amend. Compl., Ex. 8 at 1. John did as

 was required and authorized release of his transcript, which contained the erroneous and stigmatizing

 information IU had placed on it. Id. at ¶ 169. Therefore, just as in Purdue, “[IU], not John, revealed to

 [Purdue] that it had found him guilty of [violating IU’s policies], and John had a legal obligation to

 authorize the disclosure.” Purdue, 928 F.3d at 662. 6

         Defendants also argue that because John’s choice to apply to transfer was voluntary, an

 application requiring him to be honest and one requiring that he authorize transmission of his




          6Even though John’s transcript did not mention the nature of the charge (sexual misconduct), the effect

 of the disclosure of a sudden “Disciplinary Suspension” and “Critical Probation” was the same. It revealed a
 disciplinary proceeding that resulted in a stigmatizing, adverse outcome. Assuming Purdue received no other
 information from IU, this information standing alone was sufficiently damaging and defamatory, causing
 Purdue to reject summarily John’s application for admission. 2d Amend. Compl. at ¶ 167. After receipt of John’s
 transcript, Purdue never requested more information of John (it did not seek an explanation) nor did it afford
 him an opportunity to appeal. Id.

 PAGE 7—PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS AMENDED COMPLAINT
Case 1:20-cv-00123-JRS-DML Document 66 Filed 12/21/20 Page 8 of 19 PageID #: 997



 transcript does not establish a “compelled” state-disclosure under Dupuy or Purdue. Motion at 8. for

 instance, defendants assert that because IU has no control over Purdue’s application standards or the

 questions asked, there should be no liability against IU. Id. This argument misses the central point, a

 point this Court has already affirmed in its Order, which is that John’s career opportunities are

 foreclosed if he cannot pursue higher education. Order at 10, 11. The Court found that at this stage of

 his case, John’s allegations that IU’s discipline makes it “virtually impossible to enroll in a reputable

 graduate school” plausibly show that his “intended career in higher-level business management is

 essentially foreclosed.” Id. The same is true if John cannot enroll in a reputable four-year university

 since an undergraduate degree is necessary for admission to graduate school.

         Defendants will likely claim that John’s undergraduate education is not foreclosed because he

 is only suspended from IU, not expelled. Yet John’s readmission to IU is not guaranteed, he must

 “petition for reinstatement.” 2d Amend. Compl., Ex. 2 at 2. He is required to submit a written statement

 to the Office of Student Conduct outlining the “actions you [John] have taken to repair any harm that

 was done, and measures that you have put in place to ensure this will not occur again.” Id. The

 University will then “make a decision as to whether [John] should be allowed to return.” Id. On its

 face, this requirement poses an insurmountable hurdle for John’s readmission. This is because John

 cannot address actions taken “to repair any harm” when he has not committed any harm. Nor can he

 confess to ensuring the harm will not recur when it did not occur in the first place. Thus, IU’s

 readmission requirement creates an impossible task. John has always asserted his innocence and

 cannot and will not confess to wrongdoing simply to regain admission. See, e.g., id. at ¶¶ 1, 44-45, 47,

 76. It remains to be seen whether the University will reinstate John based on a written statement in

 which he does not accept the guilty finding from his flawed disciplinary hearing. Should the University

 deny John readmission, the inexorable result is that John’s educational and professional objectives are

 terminated. See, e.g., 2d Amend. Compl. at Ex. 5 (Declaration of Cynthia Purcell Garrett). Again, owing


 PAGE 8—PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS AMENDED COMPLAINT
Case 1:20-cv-00123-JRS-DML Document 66 Filed 12/21/20 Page 9 of 19 PageID #: 998



 to the stigma of IU’s disciplinary action, Purdue’s denial of John’s transfer application proves he can

 no more enroll in a reputable four-year university than a reputable graduate program. See 2d Amend.

 Compl. at ¶¶ 108, 155, 167; Order at 11.

         Lastly, defendants cite to various defamation cases in an effort to analogize John’s case to

 those in which the plaintiff’s claim has failed owing to self-publication. Simply put, those cases are not

 relevant. While the stigma-plus test incorporates principles of defamation law, they do not address the

 central issue here, whether there is a protected liberty interest. Both Purdue and Dupuy are on point,

 and the Court should look to those cases, not other defamation case law when evaluating the merits

 of John’s liberty interest claim.

     B. IU Placed Erroneous Information on John’s Transcript When It Noted His Disciplinary Suspension.

         Recognizing that IU disseminated John’s disciplinary record on his transcript, defendants then

 claim without support that the information about his suspension was not defamatory. Motion at 13.

 But just saying it does not make it so. Defendants do not explain how or why telling another institution

 that the student has been disciplined and suspended is not defamatory. They offer no support in law

 or fact to defend this bald assertion. John for his part has alleged—and shown—that the information

 about his disciplinary suspension is, as a matter of fact, defamatory. See, e.g., 2d Amend. Compl. at ¶¶ 1,

 44, 45, 47, 76. John alleges that “he has [ ] been denied admission [to Purdue] owing to his disciplinary

 record.” Id. at ¶ 167. The letter John received from Purdue establishes at much. John was denied

 admission based on a recommendation of Purdue’s Personal Conduct Committee, a committee

 expressly charged with determining whether any applicant poses a threat to the safety of the campus

 community. Id. IU’s flawed finding of misconduct stigmatized John because based on IU’s erroneous

 suspension of John, Purdue deemed John unsuitable for admission. The information IU shared was




 PAGE 9—PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS AMENDED COMPLAINT
Case 1:20-cv-00123-JRS-DML Document 66 Filed 12/21/20 Page 10 of 19 PageID #: 999



  by definition stigmatizing because if nothing else it discredited John by erroneously suggesting that he

  demonstrated disgraceful or dishonorable conduct. 7

          In summary, John presents facts that establish a plausible violation of his liberty interest which

  is all that is required to defeat defendants’ motion pursuant to the Supreme Court’s Twombly and Iqbal

  decisions. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) (finding a FRCP 12(b)(6) motions must

  be denied if plaintiff “state(s) a claim to relief that is plausible on its face.”); Ashcroft v. Iqbal, 556 U.S.

  662, 678 (2009) (“[a] claim has facial plausibility when the plaintiff pleads factual content that allows

  the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”).

          Dismissal of defendants’ motion is also warranted because John alleged—on information and

  belief—that IU provided his entire disciplinary file to Purdue. 2d Amend. Compl. at ¶ 168. John did so

  based on reasonable inferences drawn from Purdue’s denial letter. Id. In response, defendants argue

  that John’s allegations are speculative and hypothetical and therefore should not be credited. Motion at

  11-12. 8 This argument should be rejected since John had every reason to postulate based on what he

  was told in the letter from Purdue denying him admission that IU had shared his disciplinary file. 2d

  Amend. Compl. at ¶ 168. This is because the denial letter states Purdue’s PCC “review[ed] John’s file”

  and recommended denial of admission. Id. Because John had not provided any details about the

  disciplinary matter, he plausibly inferred that the PCC received specific information from IU, which

  led the PCC to the conclude that “[John] pose[d] a threat to the safety of the campus community.” Id.

  at ¶ 167.



          7To  stigmatize is “1. To characterize or brand as disgraceful or ignominious.” American Heritage
  College Dictionary (3d ed. 1997).
          8In defendants’ Motion at 1, n. 1, they allege without proper attestation that “IU never disclosed any

  information relating to Plaintiff to Purdue, including any disciplinary action or record.” See also Exhibit 1 (Nov.
  27, 2020 letter from IU Counsel to undersigned counsel addressing same); Exhibit 2 (undersigned counsel’s
  Dec. 2, 2020 response to IU Counsel’s Nov. 27, 2020 letter); Exhibit 3 (undersigned counsel’s Dec. 21, 2020
  response to undersigned counsel’s Dec. 2 letter); and Exhibit 4 (undersigned counsel’s Dec. 21, 2020 response
  to IU Counsel’s Dec. 21, 2020 letter).

  PAGE 10—PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS AMENDED COMPLAINT
Case 1:20-cv-00123-JRS-DML Document 66 Filed 12/21/20 Page 11 of 19 PageID #: 1000



          After John filed his Second Amended Complaint, defendants’ counsel alleged IU never gave

  Purdue a copy of John’s disciplinary file. See Exhibit 1. Then late this afternoon, defendants provided

  John a declaration addressing this issue. See Exhibit 3. John was therefore hogtied in addressing this

  eleventh-hour declaration. See Exhibit 4. Even so, the declaration does not warrant the dismissal of

  John’s claims. This is because John still prevails under the stigma-plus test. For, as detailed above, it

  is enough that IU placed the stigmatizing information on John’s transcript, which it then sent to

  Purdue. Hence, John has adequately alleged state disclosure of the disciplinary record and loss of

  reputation stemming therefrom. These new allegations coupled with the Court’s previous findings are

  sufficient to allege a protected liberty interest. Accordingly, the Court should deny defendants’ Motion

  to Dismiss.

  II. DEFENDANTS’ ALTERNATE GROUNDS FOR RELIEF LACK MERIT

          Defendants motion contains new evidence and additional argument related to claims this

  Court has already rejected. Specifically, defendants seek to introduce for the first time an audio

  recording of John’s disciplinary hearing—evidence IU has always had but never made available to

  John. Defendants recognize that using this audio recording to support their “alternate basis for

  dismissal” is questionable. Motion, Sec. III, at 2. Defendants write that “in the event the Court

  determines it cannot review the actual disciplinary hearing for purposes of this motion, Defendants

  expressly request this Court exclude those materials rather than convert this into a summary judgment

  motion.” Id. at 4. For the reasons detailed below, this Court should either refuse to consider the audio

  recorded hearing or it should convert defendants’ motion to a motion for summary judgment.

          A. The Law of the Case Doctrine Precludes Reconsideration of the Court’s Prior Ruling.

          The law of the case doctrine, which defendants ignore entirely, precludes courts from

  reviewing prior decisions unless there is a compelling reason to do so. The doctrine applies to rulings

  on a motion to dismiss as well as other substantive decisions. Sharp Electronics Corp. v. Metropolitan Life



  PAGE 11—PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS AMENDED COMPLAINT
Case 1:20-cv-00123-JRS-DML Document 66 Filed 12/21/20 Page 12 of 19 PageID #: 1001



  Ins. Co., 578 F.3d 505, 510 (7th Cir. 2009); Minch v. City of Chicago, 486 F.3d 294, 301 (7th Cir. 2007);

  Adams v. Waupaca Foundry, Case No. 3:17-CV-00140-WFG, 2017 WL 6493090, at *2 (S.D. Ind. Dec.

  19, 2017). The law of the case doctrine “reflects the idea that single court should not revisit its earlier

  rulings unless there is a compelling reason to do so. It is designed to further consistency, to avoid

  constantly revisiting rulings, and to conserve judicial resources.” Sharp Electronics Corp., 578 F.3d at

  510. A “manifest error or change in the law that warrants re-examination” is deemed compelling.

  Minch, 486 F.3d at 301 (7th Cir. 2007). In other words, as this Court explained it, “[w]hile the law of

  the case is not a ‘hard and fast’ rule, a party must argue that “an intervening change in the law or other

  changed or special circumstance warrants a departure.” Adams, 2017 WL 6493090, at *2. 9

          Here, defendants offer no compelling reason—no intervening change or special

  circumstance—that warrants a departure from the rule. There is simply no reason for the Court to

  revisit its previous well-reasoned and thorough decision. Defendants simply posit additional argument

  and evidence in the hopes the Court will take a second look. Defendants cannot offer any compelling

  reason to depart from the rule because nothing has changed. There are no new or changed due process

  allegations, there is no intervening change in the law and there is no manifest error.

          Moreover, to allow defendants to revisit the settled due process issue based on the audio

  recording (which has always been available to defendants, though never to John) is prejudicial at this

  stage in the case. At this early stage, the court, however, must accept “all well-pleaded facts as true

  and draw all reasonable inferences in favor of the plaintiff.” Doe v. Columbia Coll. Chicago, 933 F.3d 849, 854

  (7th Cir. 2019). Yet defendants seek to undermine this governing principle by inserting selective

  evidence to present information from which competing inferences might be drawn. This is not the standard



          9If  after a district court denies a motion to dismiss, the plaintiff repleads various claims, drops some
  claims, and adds a number of other state law claims, these intervening changes might justify a new look or
  revisiting of the prior decision. Sharp Electronics, 578 F.3d 505, 510 (7th Cir. 2009). None of these circumstances
  are present here.

  PAGE 12—PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS AMENDED COMPLAINT
Case 1:20-cv-00123-JRS-DML Document 66 Filed 12/21/20 Page 13 of 19 PageID #: 1002



  of review on a motion to dismiss. Here, defendants’ motion fails because John has now established a

  plausible violation of his liberty interest. See page 10, above, (citing to Bell Atl. Corp. v. Twombly, 550

  U.S. 544, 570 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

          Instead of honoring these mandates, defendants ask this court to construe evidence against

  John without allowing him to rebut the evidence in discovery. For instance, defendants ignore the fact

  that depositions of John’s commissioners regarding their private conversations and deliberations

  (which are not recorded) would likely disprove the arguments defendants’ raise here. Consequently,

  John respectfully requests this Court reject defendants’ arguments arising out of the recording of

  John’s hearing.

          B. Defendants Erroneously Argue that the Audio from John’s Hearing Mandates the Dismissal of
             His Second Amended Complaint.

          Even assuming this Court considers defendants’ arguments based on a recording of John’s

  hearing, it does not provide grounds to dismiss his Complaint. This is because the gravamen of John’s

  due process claim is that IU deprived John of a fair hearing for reasons unrelated to the

  commissioners’ finding that the testimony of John and his sister should not be credited.

          This Court already accepted that at least three of John’s objections to his IU hearing violated

  central tenets of due process. The Court agreed that John adequately alleged that IU conducted a sham

  hearing when it (i) ignored exculpatory evidence, (ii) denied John the opportunity to present

  impeachment evidence, and (iii) credited (i.e., believed) an absent accuser over John. Order at 13. The

  Court found these allegations to be “concerning” to say the least. Id. at 14 (discussing Purdue., 628

  F.3d at 652). The audio of the hearing does not alter these procedural defects.

          Defendants nevertheless proceed to argue that the hearing audio substantiates the

  commissioners’ credibility determinations and therefore substantiated their decision to find John

  responsible for sexual misconduct. Motion at 18. Defendants’ argument, however, wrongly suggests

  that their assessment of John’s credibility and that of his sister is the ultimate issue and thus ends the


  PAGE 13—PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS AMENDED COMPLAINT
Case 1:20-cv-00123-JRS-DML Document 66 Filed 12/21/20 Page 14 of 19 PageID #: 1003



  inquiry. Remarkably, defendants simply choose to ignore this Court’s ruling, which is firmly grounded

  in the Purdue panel’s holding that conducting a hearing without hearing from the complainant amounts

  to inadequate process. As the Court well knows, “[l]ike in Purdue, the commissioners here found John’s

  accuser more credible without ever hearing from her.” Order at 14; See 2d Amend. Compl. at ¶ 137.

  The Court also concluded that “like in Purdue, this case involves a “he said/she said” problem where

  credibility determinations matter immensely.” Order at 15. Defendants cite to three cases to support

  their argument the University was within its rights to focus only on John’s credibility. Notably, none

  of these cases were “he said/she said” cases involving allegations of sexual misconduct, and they all

  predate Doe v. Purdue Univ., 928 F.3d 652 (7th Cir. 2019). 10 Therefore, as Purdue directs, unless and until

  the commissioners hear from the complainant, they cannot make the required credibility assessment.

  Nothing on the audio recording, which defendants suggest is a game changer, alters this fact. As much

  as defendants want to use the audio recording to show the commissioners were correct to discredit

  John, it has no bearing on their failure to examine the complainant’s credibility. Hence, defendants’

  implication that the audio evidence changes all is unfounded—it changes nothing.

           Defendants make much of the fact the commissioners found John responsible “based on what

  we believe were inconsistencies in the testimony related to critical incidents, particularly the incident

  in the bedroom.” Motion at 17; Audio transcript at 65, lines 7-9 (ECF 61-2). Yet a neutral and careful

  review of the transcript fails to reveal any meaningful, substantive inconsistencies that would suggest

  that either John or his sister was dishonest in their telling of the events that day. If there were meaningful

  inconsistences, defendants would have pointed those out. 11 Instead, they identify in three bullet


            10Defendants cite to Charleston v. Bd. of Trs. of Univ. of Ill. at Chicago, 741 F.3d 769 (7th Cir. 2013), Medlock

  v. Trustees of Ind. Univ., No. 1:11-CV-977-TWP, 2013 WL 1209760 (S.D. Ind. Mar. 28, 2013) and Bd. of Curators
  of the Univ. of Missouri v. Horowitz, 435 U.S. 78 (1978) to support the claim that IU provided adequate due process.
  But none of these cases involve competing “he said/she said” allegations. Thus, Purdue’s mandate governs here.
            11To say the testimony of John and his sister had inconsistencies says little about their credibility. Some

  variations in a retelling of events by two witnesses is to be expected as witness memory is selective and
  imperfect. It would be more suspicious if John and his sister had told stories that matched up perfectly with no

  PAGE 14—PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS AMENDED COMPLAINT
Case 1:20-cv-00123-JRS-DML Document 66 Filed 12/21/20 Page 15 of 19 PageID #: 1004



  points, statements that defendants view, through their biased lens, as dubious. See Motion at 18.

  Importantly, none of the cited examples relates to the central allegation of sexual misconduct and

  none impeaches John’s firm and unwavering assertion of innocence. 12 Further, it is worth noting that

  when it came to the question of John’s “opportunity” to engage in sexual misconduct, their testimony

  aligned. For example, both testified that John was never alone with the complainant. See ECF 61-2,

  Audio Transcript at page 7, lines 11-13; page 42, lines 15-17; page 63, lines 21-22. They also both

  testified that John was lying next to his sister—not the complainant—while they were napping. Id. at

  page 8, lines 9-10; page 43, lines 2-3; page 51, 13-14. Apparently, and without giving a reason, the

  commissioners ignored or disbelieved this key exculpatory evidence.

           In truth, the commissioners simply chose—without good reason—to disbelieve John and his

  sister and instead relied largely on the fact the “prosecutor decid[ed] there is enough evidence in the

  case” to file charges. Motion at 17; Audio transcript at 65, lines 9-10 (ECF 61-2). In the absence of

  meaningful discrepancies or direct evidence of guilt, it appears the commissioners’ evaluation of John

  was heavily influenced by the allegations in the arrest warrant. And as this Court has already

  determined, “an arrest warrant alone” is not enough to evaluate Jane’s credibility, Order at 15, and

  thereby ascertain guilt. Due process here required an independent evaluation of Jane’s credibility. Id.

  at 16. Whatever discrepancies or inconsistencies are identified in the hearing testimony at best raise

  questions of fact, which means these arguments belong in a motion for summary judgment. They are



  differences whatsoever. In fact, when stories line up precisely, it often suggests the witnesses conspired to tell
  an exculpatory and perhaps false tale. But again, here, we have no way of knowing what inconsistencies were
  meaningful to the commissioners because the commissioners never told us. Regardless, this line of inquiry has
  no relevance because the fatal flaw here is that IU failed to make any finding regarding the complainant’s
  credibility. For instance, if the complainant had testified and was not to be believed, i.e., if she was not credible,
  then any alleged inconsistencies between John and his sister would mean nothing. This simply goes to show
  defendants’ error in focusing and relying on alleged inconsistencies to justify the flawed hearing and erroneous
  outcome.
            12John asserted throughout the hearing that the accusations against him were false. See ECF 61-2, Audio

  Transcript at page 4, lines 3-4; page 7, lines 10-11; page 63, lines 21-23. John’s sister said the same. Id. at pages
  41-42 .

  PAGE 15—PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS AMENDED COMPLAINT
Case 1:20-cv-00123-JRS-DML Document 66 Filed 12/21/20 Page 16 of 19 PageID #: 1005



  not questions suitable for resolution on a motion to dismiss, where courts treat “all well-pleaded facts

  as true and draw all reasonable inferences in favor of the plaintiff.” Doe v. Columbia Coll. Chicago, 933

  F.3d 849, 854 (7th Cir. 2019).

          Defendants also argue contrary to John’s allegation that defendant Libby Spotts did not

  prevent the admission of impeachment evidence. Motion at 17 n.5. While it is true that she discouraged

  any speculative testimony on this question, curiously, she did not prevent the witnesses from

  speculating about a host of other issues. 13 Only when the question arose about the complainant’s

  possible motive to make a false allegation, did she object because “[t]he other party’s not here to give us

  a statement.” ECF No. 61-2, page 60, lines 14-21. Of course, had the University observed Purdue’s

  dictate, this crucial evidence would have been allowed. Moreover, this evidence, if allowed, may have

  had some bearing on the commissioners’ decision. The commissioner asked John’s sister about the

  complainant’s motive because presumably it was pertinent to his evaluation of the allegations or

  complainant’s credibility. Of course, we cannot know this without deposing the commissioner who

  posed the question. Similarly, we know nothing about whether the commissioners together deliberated

  (or speculated) about the complainant’s possible motive to lie. 14 These unanswerable questions

  demonstrate that it is improper at this stage to consider the audio recording because it is being

  evaluated in a vacuum. John does not have the benefit of evidence that would clarify or contextualize

  statements made during the hearing.

          There are questions arising out of the hearing that can—and should be—addressed through

  discovery. Instead, defendants essentially maintain that nothing more be known because the record is



          13See,   e.g., ECF No. 61-2, Audio Transcript at page 15, lines 13-24; page 20, lines 16-17; page 22, lines
  4-9.
          14It  may also be that the commissioners discussed the alleged inconsistencies during their deliberation
  on John’s guilt. This John will not know and cannot know—without discovery, which proves the point made
  earlier: It would be prejudicial to allow this audio evidence at this stage in the litigation because to do so leads
  to competing, adverse inferences against John based on an incomplete record.

  PAGE 16—PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS AMENDED COMPLAINT
Case 1:20-cv-00123-JRS-DML Document 66 Filed 12/21/20 Page 17 of 19 PageID #: 1006



  clear. Not so. The record defendants endeavor to advance through the introduction of the audio

  recording at most raises more questions; while at the same time it affirms the plausibility of John’s

  allegations. Accordingly, the evidence should be disregarded or in the alternative should be used to

  convert defendants’ motion to dismiss to a motion for summary judgment.

                                             CONCLUSION

          For the reasons shown in Section I, above, John has alleged a protected liberty interest.

  Though he voluntarily applied to Purdue, he did so to continue to pursue his undergraduate education,

  which is an essential step on the path to a graduate MBA degree. Because his application to Purdue

  required without exception that he authorize IU to send a transcript, the disclosure was compelled.

  And because IU stamped John’s transcript with the information about his suspension, IU—not

  John—disseminated the stigmatizing information. Accordingly, John has satisfied the elements of the

  stigma-plus test and has stated a claim that IU violated his liberty interest.

          John objects to defendants’ alternate argument and the introduction of the audio recording

  based on the law of the case doctrine. But even if the Court considers the testimony offered, nothing

  there undermines John’s allegations of defective process. Though the commissioners chose to

  disbelieve John and his sister, it does not alter the fact that IU did not call the complainant to testify

  or ask her to provide a written statement. Order at 14; 2d Amend. Compl. at ¶¶ 14, 93-97, 106.

  Further, contrary to IU’s biased reading of the audio transcript, there are no material differences

  between the testimony of John and his sister. A careful and thorough review of their testimony

  demonstrates that on all material points, the two were consistent. The testimony presented was

  exculpatory.

  //

  //

  //



  PAGE 17—PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS AMENDED COMPLAINT
Case 1:20-cv-00123-JRS-DML Document 66 Filed 12/21/20 Page 18 of 19 PageID #: 1007



         Lastly, should the Court determine that it is appropriate to include the transcript in its review,

  then this motion should be converted to a motion for summary judgment. In which case, the motion

  should be denied because, as shown above, the audio transcript presents genuine issues of material

  fact that preclude judgment in defendants’ favor.

                                                 Respectfully submitted,

                                                 /s/ Eric J. Rosenberg
                                                 Eric J. Rosenberg (0069958)
                                                 205 South Prospect St.
                                                 Granville, Ohio 43023
                                                 Telephone 740.644.1027
                                                 erosenberg@rosenbergball.com
                                                 Attorney for Plaintiff John Doe




  PAGE 18—PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS AMENDED COMPLAINT
Case 1:20-cv-00123-JRS-DML Document 66 Filed 12/21/20 Page 19 of 19 PageID #: 1008



                                   CERTIFICATE OF SERVICE

         I certify that on December 21, 2020, I filed the foregoing document with the Clerk of Court

  using the CM/ECF system which will send notification of the filing to all registered parties.


                                                         /s/ Eric J. Rosenberg
                                                         Eric J. Rosenberg (0069958)




  PAGE 19—PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS AMENDED COMPLAINT
